Treat, Justice, delivered the opinion of the court: This was an action of trespass. A trial was had, and judgment rendered for the plaintiffs. On the trial, the plaintiffs, to prove title to the premises on which it was alleged the trespass was committed, offered in evidence a receipt of the receiver of the land office, showing payment by them for the lands in question. To the introduction of this evidence, the defendants objected, but their objection was overruled, and the receipt admitted. That decision of the court is now assigned for error, by the defendants. The receipt of the receiver was not competent evidence to show title to the land. This question was expressly decided by this court, in the case of Roper v. Clabaugh, 3 Scam. 166. The judgment of the circuit court is reversed with costs, and the cause remanded for further proceedings. Judgment reversed.